In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00075-CR
        ______________________________


            LOUIS STINSON, Appellant

                         V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 102nd Judicial District Court
                Bowie County, Texas
           Trial Court No. 11F0178-102




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION

          Louis Stinson appeals from his conviction in a jury trial for aggravated assault with a

deadly weapon on a family member. Stinson pled guilty, and punishment was tried to a jury.

The jury assessed Stinson’s punishment at forty years’ imprisonment.

          Stinson’s attorney on appeal has filed a brief which discusses the record and reviews the

proceedings in detail, providing possible issues, but explaining why they cannot succeed.

Counsel has thus provided a professional evaluation of the record demonstrating why, in effect,

there are no arguable grounds to be advanced.         This meets the requirements of Anders v.

California, 386 U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1981); and

High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).

          Counsel mailed a copy of the brief and a letter to Stinson on June 7, 2011, informing

Stinson of his right to file a pro se response and of his right to review the record. No response has

been filed. Counsel has also filed a motion with this Court seeking to withdraw as counsel in this

appeal.

          We have determined that this appeal is wholly frivolous.         We have independently

reviewed the clerk’s record and the reporter’s record, and find no genuinely arguable issue. See

Halbert v. Michigan, 545 U.S. 605, 623 (2005). We, therefore, agree with counsel’s assessment

that no arguable issues support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex.

Crim. App. 2005).



                                                  2
         We affirm the judgment of the trial court.1




                                                        Josh R. Morriss, III
                                                        Chief Justice

Date Submitted:             October 21, 2011
Date Decided:               November 1, 2011




1
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. No substitute counsel will be appointed. Should
appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, appellant must either retain
an attorney to file a petition for discretionary review or appellant must file a pro se petition for discretionary review.
Any petition for discretionary review must be filed within thirty days from the date of either this opinion or the last
timely motion for rehearing or for en banc reconsideration was overruled by this Court. See TEX. R. APP. P. 68.2.
Any petition for discretionary review must be filed with the clerk of the Texas Court of Criminal Appeals. See TEX.
R. APP. P. 68.3. (amended by the Texas Court of Criminal Appeals Misc. Docket No. 11-104, effective Sept. 1, 2011).
Any petition for discretionary review should comply with the requirements of Rule 68.4 of the Texas Rules of
Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                            3